             Case 1:20-cv-07739-VSB Document 13 Filed 11/25/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 COURTALERT.COM, INC.,

                     Plaintiff,                         No. 1:20-cv-07739 (VSB)

           v.                                           DEFENDANT/THIRD-PARTY
                                                        PLAINTIFF ROBERT LOEB’S
 AMERICAN LEGALNET, INC., EREZ                          THIRD-PARTY COMPLAINT AND
 BUSTAN, and ROBERT LOEB,                               JURY DEMAND

                     Defendants.


 ROBERT LOEB,

                     Third-Party Plaintiff,

           v.

 YANIV SCHILLER,

                     Third-Party Defendant.


        NOW COMES Defendant/Third-Party Plaintiff Rob Loeb (“Loeb”), and as and for his

Third-Party Complaint against Third-Party Defendant Yaniv Schiller (“Schiller”), states as

follows:

        1.          On or about July 15, 2019, Plaintiff/Counterclaim Defendant CourtAlert.com, Inc.

(“CourtAlert”) hired Loeb.

        2.          On or about July 15, 2019, Loeb and CourtAlert executed an Employment

Agreement (the “Agreement”) setting forth Loeb’s employment terms.

        3.          The Agreement provided that Loeb would be paid a base salary of $70,000, plus

commissions on any new business Loeb obtained from qualified existing and new clients,

including 10% of CourtAlert watch services and 20% of new Case Management license fee clients.


ACTIVE 53363274v1                                   1
             Case 1:20-cv-07739-VSB Document 13 Filed 11/25/20 Page 2 of 5




The parties further agreed that CourtAlert would pay Loeb a 10% commission for new business

development.

        4.          During his employment with CourtAlert, Loeb worked in CourtAlert’s New York

City office.

        5.          During his employment with CourtAlert, Loeb reported to Schiller, CourtAlert’s

Chief Operating Officer

        6.          CourtAlert also provided a laptop computer and CourtAlert email account to Loeb.

        7.          In addition to his CourtAlert email account, Loeb currently maintains, and during

his employment with CourtAlert maintained, several personal email accounts, including a

Yahoo.com account (the “Yahoo Account”).

        8.          In approximately mid-March 2020, as COVID-19 spread rapidly through New

York City, the Mayor and Governor ordered non-essential businesses to close their offices, and

Loeb accordingly began teleworking full time from his New Jersey residence.

        9.          Loeb resigned from CourtAlert effective May 15, 2020 and returned the laptop

issued to him by CourtAlert.

        10.         Upon information and belief, after Loeb resigned, CourtAlert’s agents, including

but not limited to Schiller, used embedded log-in information for Loeb’s Yahoo Account to access

Loeb’s personal account without his knowledge or authorization.

        11.         Upon information and belief, CourtAlert’s agents, including but not limited to

Schiller, downloaded Loeb’s confidential personal and professional information from his Yahoo

Account without his knowledge or authorization.

        12.         Upon information and belief, Schiller used the information downloaded from

Loeb’s Yahoo Account for CourtAlert’s benefit.




ACTIVE 53363274v1                                   2
           Case 1:20-cv-07739-VSB Document 13 Filed 11/25/20 Page 3 of 5




                                       COUNT ONE
          (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.)

        13.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 12 above as if

they were set forth fully herein.

        14.         Pursuant to the Computer Fraud and Abuse Act (“CFAA”), codified at 18 U.S.C. §

1030, et seq., it is unlawful to “intentionally access[] a computer without authorization or

exceed[ing] authorized access, and thereby obtain[] … information from any protected computer.”

        15.         A “computer” is a “high speed data processing device … and includes any data

storage facility or communications facility directly related to or operating in conjunction with that

device[.]” 18 U.S.C. § 1030(e)(1).

        16.         A “protected computer” is one that, inter alia, “is used in or affecting interstate or

foreign commerce or communication … .” 18 U.S.C. § 1030(e)(2)(B).

        17.         Under the CFAA, “[a]ny person who suffers damage or loss” pursuant to the statute

has the right to initiate a civil action for compensatory damages and injunctive or equitable relief.

18 U.S.C. § 1030(g).

        18.         Under the CFAA, “damage” is “any impairment to the integrity or availability of

data, a program, a system, or information;” and “loss” is “any reasonable cost to any victim,

including the cost of responding to an offense, conducting a damage assessment, and restoring the

data, program, system, or information to its condition prior to the offense, and any revenue lost,

cost incurred, or other consequential damages incurred because of interruption of service[.]” 18

U.S.C. §§ 1030(e)(8), (11).

        19.         Schiller accessed and obtained Loeb’s confidential personal and professional

information from his Yahoo Account in a manner that was unlawful under the CFAA.




ACTIVE 53363274v1                                     3
            Case 1:20-cv-07739-VSB Document 13 Filed 11/25/20 Page 4 of 5




        20.         As a result of Schiller’s unlawful conduct, Loeb suffered a loss under the CFAA,

including expenses investigating and responding to the unauthorized access.

        21.         Loeb’s damages exceed the CFAA’s $5,000 statutory threshold.

        22.         Loeb will continue to suffer damages unless Schiller is compelled to destroy or

otherwise relinquish the confidential personal and professional information he improperly

obtained.

                                         COUNT TWO
              (Violation of the Stored Communications Act 18 U.S.C. § 2701 et seq.)

        23.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 22 above as if

they were set forth fully herein.

        24.         Pursuant to the Stored Communications Act (“SCA”), codified at 18 U.S.C. § 2701,

et seq., it is unlawful to “intentionally access without authorization a facility through which an

electronic communication is provided” and “thereby obtain[], alter[], or prevent[] access to a wire

or electronic communication while it is in electronic storage.” 18 U.S.C. § 2701(a).

        25.         Schiller violated the SCA by accessing Loeb’s Yahoo Account intentionally and

without authorization and obtaining Loeb’s confidential personal and professional information.

        26.         As a result of Schiller’s unlawful conduct, Loeb has suffered actual damages in an

amount to be determined at trial.

                                            COUNT THREE
                                          (Unjust Enrichment)

        27.         Loeb repeats and re-alleges the allegations of paragraphs 1 through 26 above as if

they were set forth fully herein.

        28.         As a result of CourtAlert’s failure to pay Loeb commissions owed to him, Schiller

has been enriched at Loeb’s expense.




ACTIVE 53363274v1                                   4
            Case 1:20-cv-07739-VSB Document 13 Filed 11/25/20 Page 5 of 5




          29.       It is against equity and good conscience to permit Schiller to retain the commissions

owed to Loeb.

          30.       Loeb is entitled to restitution from Schiller due to Schiller’s unjust retention of the

commissions owed to Loeb.

                                         PRAYER FOR RELIEF
          WHEREFORE, Defendant/Third-Party Plaintiff, Robert Loeb, requests the following
relief:

          a. Injunctive relief, including the destruction and/or return of all documents and
             information that Third-Party Defendant illegally accessed, downloaded and/or
             otherwise acquired;

          b. Damages, including but not limited to compensatory, as well as pre-judgment and post-
             judgment interest;

          c. Restitution;

          d. Punitive damages;

          e. Legal fees, and costs;

          f. Any and all other relief, both at law and in equity, to which Defendant/Counterclaim
             Plaintiff Robert Loeb is entitled to recover.

                                             JURY DEMAND

          Defendant/Third-Party Plaintiff Robert Loeb requests a trial by jury on all Counterclaims

for compensatory damages and non-equitable relief.

                                                   Respectfully submitted,

Dated: November 25, 2020                           GREENBERG TRAURIG, LLP

                                               By:_s/ Ryan P. O’Connor
                                                  RYAN P. O’CONNOR
                                                  ROBERT H. BERNSTEIN
                                                  (pro hac vice forthcoming)

                                                   Attorneys for Defendant/Third-Party Plaintiff,
                                                          Robert Loeb




ACTIVE 53363274v1                                     5
